Jackson, Judge.
1. This affidavit of illegality was grounded upon the idea that as the suit was against Bagley, as administrator, and the verdict against the defendant, and judgment against defendant, and the execution against Bagley, administrator, the execution did not follow the judgment, and the verdict and judgment did not follow the declaration. But the declaration alleges that Bagley converted the property to his own use after 'the death of intestate; therefore the verdict against defendant, and the judgment against defendant, wmre right, and the execution simply told who defendant was as set out in the declaration; that is, that he was administrator, etc., but it did not command the money to be made de bonis testatoris, or rather of the goods of the intestate, but out of Bagley’s own goods. Both the declaration and ji. fa., in adding to his name “ administrator,” etc., merely described him: 51 Georgia Reports, 482, and did not at all vitiate the process or make it differ from the judgment.
2. That the judgment against him was right there can be no doubt. He converted the goods to his own use after the death of his intestate, and became personally bound: 15 Georgia Reports, 189.
Judgment .affirmed.